Citation Nr: 1733453	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a skin disorder, other than the service-connected pyoderma skin disorder of legs, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a right ankle disorder, claimed as right leg disability.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2014.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  He provided testimony before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Skin Disorder.  A May 2015 rating decision granted service connection for pyoderma skin disorder of the legs.  This represents a partial grant of the appeal with respect to this issue because the evidence of record reflects other skin disorders located on areas of the body outside the lower extremities that the Veteran contends are related to service.  See February 2015 addendum VA medical opinion, March 2017 written statement.  As such, the AOJ should issue a supplemental statement of the case (SSOC) addressing the issue of service connection for a skin disorder, other than the service-connected pyoderma skin disorder of legs.

PTSD.  The Veteran's vocational rehabilitation and education (VR&E) file has been associated with the claims file after the most recent SSOC.  The VR&E file contains records pertinent to the issue of an increased rating for PTSD.  In August 2017, the Veteran specifically requested AOJ consideration of this evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c) (2016).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a SSOC reflecting such consideration.     

Ankle, Wrist, Back.  Pursuant to the prior Board remand instructions, an addendum medical opinion was obtained in February 2015.  While the Board remand instructions directed the examiner to accept as credible any description of events that occurred as a part of combat service, the examiner provided essentially the same negative opinions that were rendered in the April 2014 VA examination report that the Board has previously found inadequate.  The basis for the February 2015 negative opinions was that there was no objective medical evidence of the disorders in service or on the service separation examination.  

As noted in the October 2014 Board remand, the Veteran is in receipt of the Purple Heart for the incidents that he states led to his described injuries in service, and the examiner must accept his description of those events as credible in order to provide an adequate opinion on these matters.  The February 2015 VA addendum medical opinion does not address the in-service events as detailed by the Veteran.

Further, alternatively, in a May 2017 written statement, the Veteran contended that the orthopedic disorders include the psychosomatic effects of PTSD.  He maintained that PTSD involves chronic stress on mind and body and is intertwined with arthritis and back pain.  He references several internet articles and websites regarding the purported physical effects of PTSD.  He also submitted an excerpt from an October 2010 VA/DoD Clinical Practice Guideline for the Management of Post-Traumatic Stress that indicates "PTSD has also been linked to . . . arthritis . . . back pain . . . chronic pain . . . and other generalized health problems."  Further, in the February 2015 VA medical opinion, as part of the rationale for why the wrist, ankle, and back disorders were not related to active service, the examiner noted that the current diagnoses reflect post service events with other comorbid conditions, mental health, etc.     

No VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the left wrist, right ankle, or low back disorders were caused or aggravated by the service-connected PTSD.  The Board finds that remand is required to obtain an additional medical opinion.  

Finally, a claim for a TDIU is part of an increased rating issue when such claim is raised by the record during the rating period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2017 written statement, the Veteran asserted that he was not working because of impairment associated with PTSD since at least August 2008 (the relevant appeal period).  He contended that the severity of PTSD symptoms warranted the assignment of a TDIU.  

The issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating for the service-connected PTSD.  The Veteran has not been provided adequate VCAA notice of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send the Veteran notice addressing a claim for a TDIU and take any additional development as deemed necessary.  

2.  Obtain opinions for the purpose of determining the nature and etiology of low back, right ankle, and left wrist disorders.  If the examiner(s) providing the opinions finds that examination of the Veteran is warranted, this should be scheduled.  The examiner should review the claims folder and then offer the following opinions with supporting rationale:

* Is it at least as likely as not (50 percent or greater probability) that the low back, right ankle, or left wrist disorders were incurred in or caused by active service?  

In rendering the requested opinions, the examiner should note, accept as credible, and discuss the Veteran's report as to his April 1967 accident in service (described in the prior examination reports and explained in detail in the Veteran's November 2008 written statement), as well as any other statement made that describes an event or injury that occurred during combat.

* Is it at least as likely as not (50 percent or greater probability) that the low back, right ankle, or left wrist disorders were caused by the service-connected PTSD?

* Is it at least as likely as not (50 percent or greater probability) that the low back, right ankle, or left wrist disorders were aggravated (worsened in severity beyond a natural progression) by the service-connected PTSD?  

In rendering the requested opinions, the examiner should note and discuss the October 2010 VA/DoD Clinical Practice Guideline for the Management of Post-Traumatic Stress and other articles referenced in the May 2017 written statement from the representative. 

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU, service connection for a skin disorder, other than the service-connected pyoderma skin disorder of legs, and the other issues on appeal based on the evidence of record (to include the documents contained in the VR&E file).  If any aspect of the appeal remains denied, provide the Veteran and representative with an SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

